DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) and further in view of Webb (USP 5,988,439).
	Regarding claim 1, McMillan et al. disclose a fluid delivery control system comprising:
a fluid source comprising a tank (12) containing a fluid therein;
a fluid valve (14) in communication with the tank of the fluid source (12), the fluid valve (14) including a valve actuator (16) arranged to operate the valve to dispense the fluid from the tank
a power supply (see paragraphs [0083]-[0084] and [0086]);
a power control switch (36) connected between the power supply and the fluid valve (see Figures 2-3), the power control switch being operable between an 
a code receiver (32) in proximity to the power control switch (36), the code receiver comprising a keypad (32) adapted to receive an input code entered into the keypad by an authorized user (see paragraph [0080]); and
a controller (20,22) in proximity (see Figures 2-3) to the power control switch (36), the controller being connected to the code receiver (32) and to the power control switch (36), the controller having an authorized code stored thereon (see paragraph [0080]), and the controller being adapted to: (i) compare the input code received from the code receiver to the authorized code stored thereon to determine a match (see paragraph [0080]) and (ii) change the power control switch from the inactive state to the active state upon determination that the input code matches the authorized code (see paragraph [0083]).
However, they do not disclose: 
a fluid pump in communication with the tank of the fluid source, the fluid pump including a pump actuator arranged to operate the pump to dispense the fluid from the tank; 
a power control switch connected between the power supply and the fluid pump, the power control switch being operable between an active state in which electrical power is supplied to the fluid pump from the power supply so as to 
Webb discloses a fluid delivery control system comprising:
a fluid pump (274) in communication with the tank (214) of the fluid source, the fluid pump including a pump actuator (300,310) arranged to operate the pump to dispense the fluid from the tank; 
a power control switch (312) connected between the power supply (234) and the fluid pump, the power control switch being operable between an active state in which electrical power is supplied to the fluid pump from the power supply so as to enable actuation of the fluid pump by the pump actuator and an inactive state in which the power control switch interrupts connection of the power supply to the fluid pump so as to prevent actuation of the fluid pump by the pump actuator (see column 9 lines 29-37).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including the above noted components, as disclosed by Webb, for the purpose of providing a pump and a pump actuator for the tank (see column 9 lines 29-37).
	Regarding claim 2, McMillan et al. disclose the system according to claim 1 wherein the controller is adapted to change the power control switch from the inactive state to the active state for a limited duration according to a prescribed duration stored on the controller upon determination that the input code matches the authorized code 
	Regarding claim 3, McMillan et al. disclose the system according to claim 2 further comprising a shut-off button (37) connected to the controller, the controller being arranged to change the power control switch from the active state to the inactive state before expiration of the prescribed duration in response to actuation of the shut-off button (see paragraph [0086]).
	Regarding claim 4, McMillan et al. disclose the system according to claim 1 wherein the controller includes an active mode in which the controller is responsive to the code receiver and an inactive mode in which the controller is unresponsive to the code receiver, the controller including programming stored thereon adapted to operate the controller in one of the active mode or the inactive mode according to a time of day (see paragraph [0059]).
	Regarding claim 5, McMillan et al. disclose the system according to claim 1 wherein (i) the controller includes a plurality of authorized codes stored thereon (see paragraph [0080]), (ii) the controller is adapted to change the power control switch from the inactive state to the active state for a prescribed duration upon determination that the input code matches any one of the authorized codes (see paragraph [0083] and claim 1), and (iii) the controller is arranged to record the matching input code in a log (see paragraph [0051]).
	Regarding claim 6, McMillan et al. disclose the system according to claim 1 further comprising a central server (40) remotely located relative to the controller and in communication with the controller over a communications network (30), the controller 
	Regarding claim 7, McMillan et al. disclose the system according to claim 6 wherein (i) the controller includes a plurality of authorized codes stored thereon (see Figure 5), and (ii) the controller is further adapted to report the authorized code (see paragraph [0038]) that matches the input code to the central server together with the report of the activation of the power control switch (see paragraph [0051]).
	Regarding claim 8, McMillan et al. disclose the system according to claim 6 wherein the central server is arranged to generate an alert signal communicated to a user over the communication network in response to receiving a report of the activation of the power control switch from the controller subsequent to the determination that the input code that is input on the keypad in proximity to the controller matches the authorized code (see paragraph [0041]).
	Regarding claim 9, McMillan et al. disclose the system according to claim 6 wherein the controller includes a wireless transceiver which is arranged to communicate wirelessly with the communications network to the central server (see paragraph [0084]).
	Regarding claim 10, McMillan et al. disclose the system according to claim 6 wherein the controller is adapted to report a controller ID (see Figure 9) of the controller to the central server together with the report of the activation of the power control switch (see paragraph [0051]).

	Regarding claim 16, McMillan et al. disclose the system according to claim 1 further comprising an indicator light (34) in communication with the controller, the controller being arranged to illuminate the indicator light when the power control switch is in the active state (see paragraph [0083]).
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) in view of Webb (USP 5,988,439) as applied to claims 1-11 and 16 above, and further in view of Williams et al. (USPGPUB 2013/0110286).
	Regarding claim 12, McMillan et al. in view of Webb disclose the system according to claim 6. Furthermore, McMillan et al. disclose a system further comprising a housing supporting the controller and the power control switch therein (see Figure 3). However, they do not disclose a system further comprising a housing supporting the controller and the power control switch therein and a tamper switch on the housing which is arranged to detect opening of the housing to access the controller and the power control switch, the controller being adapted to report a tamper signal upon detection by the tamper switch that the housing has been opened, wherein the central server is arranged to generate an alert signal communicated to a user over the 
	Regarding claim 14, McMillan et al. in view of Webb disclose the system according to claim 1. Furthermore, McMillan et al. disclose a system further comprising a flow meter (9) adapted to measure a fluid pumped through the valve (see paragraph [0033]), the controller being in communication with the flow meter and being adapted to 
	Regarding claim 15, McMillan et al. in view of Webb disclose the system according to claim 14. Furthermore, McMillan et al. disclose a system further comprising a central server (40) remotely located relative to the controller and in communication with the controller over a communications network, the controller including programming stored thereon so as to be adapted to report the fluid together with an activation of the power control switch to the central server (see paragraph [0038]). However, they do not disclose a system further comprising the controller including programming stored thereon so as to be adapted to report the volume of fluid measured by the flow meter. Williams et al. disclose a system further comprising the controller including programming stored thereon so as to be adapted to report the volume of fluid measured by the flow meter (see paragraphs [0052] and [0084]-[0085]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (USPGPUB 2014/0350736) in view of Webb (USP 5,988,439) as applied to claims 1-11 and 16 above, and further in view of Rogers et al. (USPGPUB 2004/0117135).
	Regarding claim 17, McMillan et al. in view of Webb disclose the system according to claim 1. However, they do not disclose a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level of the fluid source by subtracting the volume of fluid pumped by the fluid pump from a previously determined fill level of the fluid source. Rogers et al. disclose a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level of the fluid source by subtracting the volume of fluid pumped by the fluid pump from a previously determined fill level of the fluid source (see paragraph [0125]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a system further comprising a flow meter adapted to measure a volume of fluid pumped by the fluid pump, the controller being in communication with the flow meter and being adapted to calculate a current fill level 
	Regarding claim 18, McMillan et al. in view of Webb disclose the system according to claim 1. However, they do not disclose a system further comprising a central server remotely located relative to the controller and in communication with the controller over a communications network, the controller being adapted to receive fluid volume data from the central server over the communications network relating to a volume of fluid associated with the fluid source and being adapted to determine a current fill level of the fluid source using the fluid volume data reported. Rogers et al. disclose a system further comprising a central server remotely located relative to the controller and in communication with the controller over a communications network, the controller being adapted to receive fluid volume data from the central server over the communications network relating to a volume of fluid associated with the fluid source and being adapted to determine a current fill level of the fluid source using the fluid volume data reported (see paragraph [0257]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a system further comprising a central server remotely located relative to the controller and in communication with the controller over a communications network, the controller being adapted to receive fluid volume data from the central server over the communications network relating to a volume of fluid associated with the fluid source and being adapted to determine a 
	Regarding claim 19, McMillan et al. in view of Webb and further in view of Rogers et al. disclose the system according to claim 17. Furthermore, Rogers et al. disclose a system in combination with a user computer device in wireless communication with the controller, wherein the controller is adapted to communicate the current fill level wirelessly to the user computer device for display to the user on a display of the user computer device (see paragraph [0257]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McMillan et al. by including a system in combination with a user computer device in wireless communication with the controller, wherein the controller is adapted to communicate the current fill level wirelessly to the user computer device for display to the user on a display of the user computer device, as disclosed by Rogers et al., for the purpose of displaying tank level data over a wireless network (see paragraph [0257]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
2/12/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651